John O. Tessier, Esq. Village Attorney, Laurel Hollow
You inquire whether one person simultaneously may hold the two village offices of building inspector and village engineer.
There is no inherent prohibition against one person holding two public offices. There may be a constitutional or statutory prohibition against the simultaneous holding of particular offices but we are not aware of any applicable to the two offices you mention. On occasion, one office when performed properly, will be subordinate to the other and this creates an incompatibility of office under the doctrine laid down inPeople ex rel. Ryan v Green, 58 N.Y. 295 (1874). We discern no subordination of either of these positions to the other. As a matter of fact, each complements the other.
General Municipal Law §§ 800-809 (Article 18) requires each municipality to have a code of ethics and authorizes each municipality to create a board of ethics to render advisory opinions on questions of ethics. Our opinion in this matter is subject to the content of your local code of ethics and subject to interpretation thereof by your village board of ethics, if you have one, or by the Nassau County Board of Ethics, if you do not have one and wish to refer a question to that board.
In our opinion, the same person simultaneously may hold the two offices of village building inspector and village engineer.